department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uil no tl-n-3393-99 cc it a date memorandum for associate district_counsel salt lake city from associate chief_counsel income_tax accounting subject significant service_center advice this responds to your request for significant service_center advice dated date in connection with a question posed by the underreporter unit at the ogden service_center issue when a penalty equal to three times the scholarship funds awarded plus interest is imposed for an individual’s failure to complete the required period_of_service for a scholarship awarded under the indian health scholarship program and the penalty is subsequently discharged is there discharge_of_indebtedness income under sec_61 in the amount of the discharged penalty conclusion a penalty imposed for an individual’s failure to complete the required period_of_service for a scholarship awarded under the indian health scholarship program which is subsequently discharged results in discharge_of_indebtedness income under sec_61 discussion a service_center has received forms 1099-c from the department of health and human services dhhs reporting cancellations of indebtedness the cancellations of indebtedness resulted from dhhs determining not to pursue collection on amounts owed as a result of penalties imposed for breach of a scholarship contract under the scholarship contract dhhs provided a scholarship for medical school expenses and the student agreed to complete a period of obligated service in designated hardship areas upon finishing school the contracts were entered into under authority of section of the public health service act u s c a 294y-1 1section of the public health service act was added by p l title iii sec_307 91_stat_392 and states effective date subpart iv of part c of title vii of such act relating to national health service corps scholarships is amended by adding at the end thereof the following new section section c of the contract entitled breach of scholarship contract states after this contract is signed by both the applicant and the secretary if the applicant fails to begin or complete the period of obligated service incurred under this contract for any reason the united_states shall be entitled to recover an amount equal to three times the scholarship funds awarded plus interest the amount the united_states is entitled to recover shall be paid within one year of the date the secretary determines that the applicant has failed to begin or complete the period of obligated service you have requested assistance regarding whether the amounts reported on the 1099c by dhhs are properly treated as discharge_of_indebtedness income issue the first issue is whether there is cancellation_of_indebtedness_income as a result of the cancellation of the amounts owed as a result of the contract’s penalty provision arguably forgiveness of an indebtedness that arises from the imposition of a penalty should not constitute cod income because the taxpayer did not receive loan proceeds that were excluded from income when the indebtedness was incurred this rationale originated in several cases in which the courts determined that the debtor did not have cancellation_of_indebtedness_income when the debtor had not received anything of value when the indebtedness was incurred 61_f2d_751 2d cir and 21_tc_600 first elucidated this rationale in rail joint a corporation reappraised its assets and added dollar_figure to its surplus account it then declared a dividend payable in bonds and distributed bonds with a face_amount of dollar_figure the corporation subsequently repurchased the unmatured bonds for less than their face value the court held that the repurchase at a discount of corporate indian health scholarship program section a in addition to the sums authorized to be appropriated under section a to carry out the scholarship program there are authorized to be appropriated to provide scholarships under the scholarship program to provide physicians osteopaths dentist veterinarians nurses optometrists podiatrists pharmacists public health personnel and allied health professionals to provide services to indians such scholarships shall be designated ‘indian health scholarships’ and shall be made in accordance with this subpart except as provided in subsection b thus amounts appropriated as indian health scholarships were provided under the national health service corps scholarship nhsc program but were specifically to provide services to indians however indian health scholarships were administered in accordance with other nhsc scholarships the internal_revenue_service has consistently taken the position that nhsc scholarships should be taken into income in years after see sec_117 of the code implementing changes made by the tax_reform_act_of_1986 pub_l_no and revrul_76_183 c b debt that had been issued as a dividend did not given rise to cancellation_of_indebtedness_income in reaching its conclusion the court stated i n paying dividends to shareholders the corporation does not buy property from them here the respondent never received any increment to its assets either at the time the bonds were delivered or at the time they were retired the were issued against a surplus created by reappraising assets already owned the bonds were merely a way of distributing a part of such surplus among shareholders when certain of the bonds were retired at less than par all that happened was that the corporation retained a part of the surplus it had expected to distribute because it paid those shareholders whose bonds were redeemed at a discount less than it has promised to pay them hence it is apparent that the corporation received no asset which it did not possess prior to the opening and closing of the bonds transaction and it is impossible to see wherein it has realized any taxable_income in such circumstances the kirby case cannot be regarded as controlling f 2d pincite similarly in 233_f2d_935 6th cir the court decided that there was no income from cancellation of indebtedness when a bank canceled a debt that a taxpayer executed in exchange for an indebtedness of her husband the taxpayer’s husband owed dollar_figure to a bank the bank accepted the taxpayer’s note for that of her husband several years later the bank sold the note at a discount to a person related to the taxpayer’s husband with funds furnished by the taxpayer the court stated stripped of superficial distinctions the rail joint co case is identical in principle with the present case in that case as in this the taxpayer received nothing of value when the indebtedness was assumed although the indebtedness was discharged at less than its face value the taxpayer was in fact poorer by virtue of the entire transaction the service nonacquiesced to the holding in rail joint nonacq x-2 c b july-date and fashion park nonacq 1955_1_cb_7 the rationale underlying these nonacquiescences indicates that a distribution of bonds is treated as economically equivalent to a borrowing of cash by the corporation and a distribution of that cash as a dividend to shareholders the subsequent repayment of the borrowing for less than its face_amount would clearly give rise to discharge_of_indebtedness income under sec_61 similarly applying the implied borrowing analysis to the facts of this case cancellation of a penalty owed to the department of health and human services is equivalent to a transaction in which the taxpayer borrowed cash and used the proceeds to pay the penalties a forgiveness of the loan would give rise to income under sec_61 since such a transaction would clearly give rise to cod income the direct reduction of the penalty by the department of health and human services should also give rise to cod income issue you have also raised the issue whether sec_108 might apply to exclude the amounts forgiven under the indian health scholarship program sec_108 provides in the case of an individual gross_income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of any student_loan if such discharge was pursuant to a provision of such loan under which all or part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers penalties imposed under the indian health scholarship program do not qualify as student loans amounts originally disbursed under the program are scholarships revrul_76_183 1976_1_cb_43 penalties are imposed for failure to perform the required services the penalties do not qualify as student loans and therefore we conclude that sec_108 does not apply to the forgiven penalties furthermore even if such a penalty obligation qualified as a student_loan we would not consider a discharge of such an obligation to be pursuant to a provision of such loan under which the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers as required by sec_108 sec_108 is intended to exclude from income amounts that are forgiven when an individual works in the required professions not when an individual fails to fulfil a work requirement if you have any further questions regarding this matter contact sharon hall at
